Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 42, 43 are objected to because:  They are listed in the claim set twice.  Appropriate correction is required.


Response to Arguments
Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive.

Applicant asserts that Schmidt relies upon mercury. This argument is not persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Limitations pertaining to mercury are not claimed. 
Applicant argues that Schmidt changes the polarity of the mercury’s menisci and applicant does not change the properties of the liquid. Applicant then argues that Schmidt doesn’t change the wetting/non-wetting property of his capillary’s surface whereas applicant does. These two claims are mutually defeating. Applicant cannot persuasively argue that “Applicant doesn’t change the properties of the liquid” and “applicant locally changes the phobic surface to a phillic surface by means of an electric field”. These two quotes are logically incompatible. Similarly the quotes Schmidt “changes the polarity of the mercury’s menisci (or more generally, of the liquid’s meniscus” and “doesn’t change the wetting/non-wetting property of his capillary surface” are difficult to resolve. As noted by applicant’s citations of Wikipedia – Wetting is the ability of a liquid to maintain contact with a solid surface, . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 37-39, 43, 44, 45, 47 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Heikenfeld (US 8111465).
With regard to claim 37 Heikenfeld discloses a device for fluid display comprising an interior space and a fluid (title, abstract), the internal surface of the interior space being repulsive to the fluid (abstract), wherein the fluid is displaced by changing the non-wetting behavior of the fluid and the area of the internal surface of the interior space located between a control electrode and a reference electrode into a wetting behavior, the device filled with at least 2 immiscible fluids (118, 120) whereas one fluid is 

With regard to claim 38 Heikenfeld discloses the device of claim 37, wherein the displaced fluid is at least one droplet of liquid (118).  

With regard to claim 39 Heikenfeld discloses the device of claim 37, wherein the fluids are transparent or translucent or opaque (column 7 lines 55-65; further the fluids must be at least one of transparent of opaque and they are opposite limtiations).

With regard to claim 43 Heikenfeld discloses the device of claim 37, wherein the reference electrode is in direct electrical contact with, or isolated from the fluids (106, 118, 120 - figure 1a).

With regard to claim 45 Heikenfeld discloses the device of claim 37, where the reference electrode is located opposite to and/or adjacent to the surface of the control electrodes (106 figure 1a)

With regard to claim 47 Heikenfeld discloses the method of claim 46, where the control electrodes are activated by AC or DC voltage (column 5 lines 60-61).

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-43, 45-48, 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt (US 3486109) in view of Heikenfeld (US 8111465)
With regard to claim 37 Schmidt discloses a device for fluid display comprising  an interior space (figures 1-5) and a fluid (figures 1-5),  the internal surface of the interior space being repulsive to the fluid,  wherein the fluid is displaced by changing the non-wetting behavior of the fluid and the area of the internal surface of the interior space (figures 1-5) located between a control electrode and a reference electrode into a wetting behavior (2, 3, 16, 17 figures 1-5), the device filled with 
at least 2 immiscible fluids (11, 12, 13, 14) whereas one fluid is located within the electrical field generated by a reference electrode and a control electrode (16, 17) and partially within the electrical field generated by the same reference electrode and at least one second control electrode (16, 17) so that the electric activation of the second control electrode generates a deformation or movement of the fluid progressively along a channel in the direction of the second control electrode (figures 1-5).
Schmidt does not disclose the claimed: wherein further the surfaces of the control electrodes and the reference electrode are coating with a dielectric layer.
With regard to claim 38 Schmidt discloses the device of claim 37, wherein the displaced fluid is at least one droplet of liquid (11, 12, 13, 14 – figures 2-5). Schmidt’s system works by inserting the electrical contacts into the cavity. However, Schmidt notes that this design has issues where the movement of the mercury 84 comes near the contact 83. Schmidt addresses this with a gap 82. 

At the time of the invention it would have been obvious to one having ordinary skill in the art to configure Schmidt’s system with a dielectric coated capacitor alternative electrowetting display system as taught by Heikenfeld. A reason for doing so would have been to use an electrowetting alternative that doesn’t have the noted drawback of mercury contact touching. As noted by Schmidt if the mercury touches the electrode the system would be rendered inoperable. Another reason for doing so would have been to achieve a high contrast electrowetting display as taught by Heikenfeld.

With regard to claim 39 Schmidt and Heikenfeld teach the device of claim 37, wherein the fluids are transparent or translucent or opaque (11, 12, 13, 14 – figures 2-5, 9).

With regard to claim 40 Schmidt and Heikenfeld teach the device of claim 37, where the fluids are showing an animation (figure 9).

With regard to claim 41 Schmidt and Heikenfeld teach the device of claim 37, where the fluids move along an indicia to indicate a measured value (figure 9).

With regard to claim 42 Schmidt and Heikenfeld teach the device of claim 37, wherein the reference electrode is undivided or divided in several portions (figures 1-12).

With regard to claim 43 Schmidt and Heikenfeld teach the device of claim 37, wherein the reference electrode is in direct electrical contact with, or isolated from the fluids (figures 1-12).


With regard to claim 45 Schmidt and Heikenfeld teach device of claim 37, where the reference electrode is located opposite to and/or adjacent to the surface of the control electrodes (figures 1-12).

With regard to claim 46 Schmidt and Heikenfeld teach a method of switching the control electrodes of the device of claim 37 in a sequence so that a portion of the fluid is displaced within the device (figure 9; to tell time).

With regard to claim 47 Schmidt and Heikenfeld teach the method of claim 46, where the control electrodes are activated by AC or DC voltage (figure 5).

With regard to claim 48 Schmidt and Heikenfeld teach a method of powering the control electrodes of the device of claim 37 in a sequence so that the position of the fluid relative to the control electrodes is detected (figure 9, driven in sequence to display the time to a user).

With regard to claim 51 Schmidt and Heikenfeld teach a timepiece comprising the device of claim 37, said measured value being time (figure 9).



Claims 49, 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt (US 3486109) in view of Heikenfeld (US 8111465) in further view of Hysek (US 2012/0092383)
With regard to claim 49 (depends from claim 41) Schmidt does not disclose the claimed: where all electrodes are transparent and where the indicia are placed below the electrodes.
Hysek teaches transparent electrodes behind a crystal – paragraph 56. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure 

With regard to claim 50 (depends from claim 49) Schmidt does not disclose the claimed: where interchangeable indicia are provided for the user to customize his device. Hysek teaches allowing customization of the indicia through interchange – paragraph 60. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to allow a user to change the indicia in Schmidt’s system, as taught by Hysek. The reason for doing so would have been to allow the user to customize the look and/or design of the system, as taught by Hysek.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






5-17-21
/SEAN KAYES/Primary Examiner, Art Unit 2844